Citation Nr: 0326382	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1966 to June 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In pertinent part, the March 1996 rating decision denied 
service connection for a low back disorder and established 
service connection for bilateral hearing loss, assigning a 
noncompensable rating.  In October 1996, the veteran filed a 
Notice of Disagreement as to the issues of service connection 
for the low back disorder and the noncompensable rating for 
bilateral hearing loss.  A Statement of the Case addressing 
these issues was issued in October 1996.  In December 1996, 
the RO received the veteran's substantive appeal, addressing 
only the issue of service connection for the low back 
disorder.  

It is noted that after the expiration of the appeal period, 
the veteran's representative submitted written arguments 
listing the issues on appeal as entitlement to service 
connection for a low back disorder and entitlement to a 
compensable rating for bilateral hearing loss.  As set forth 
above, however, the veteran did not perfect an appeal of the 
latter issue within the applicable time period.  Thus, the 
Board does not have jurisdiction to address this issue.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2002) 
(defining Board's jurisdiction); see also 38 C.F.R. § 19.35 
(2002) (the certification of appeal is used for 
administrative purposes and it does not serve to confer or 
deprive the Board of jurisdiction over an issue).  If the 
veteran feels that a compensable rating for his bilateral 
hearing loss is now warranted, he should submit a claim to 
the RO in writing.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The Board 
finds that an additional VA examination addressing the 
etiology of the veteran's low back disorder is warranted.  

Service medical records reveal that in September 1968 the 
veteran was examined for complaints of low back pain.  The 
examiner noted the veteran's contention that in March 1968 he 
sustained a low back injury when thrown against a tool box.  
At the September 1968 examination, the veteran complained of 
continued pain in the low back region while working, and 
while exercising his back would "knot up."  The physical 
examination was "negative."  Service medical records from 
September 1964 to March 1989 are devoid of treatment for a 
low back injury or any other complaints of back pain.  
Medical history reports submitted by the veteran throughout 
service do not note a history of recurrent back pain, and in-
service medical examinations note the veteran's spine as 
normal.

Post-service medical records from an Army medical center 
reveal that in July 1992 the veteran complained of low back 
pain since April 1992 related to performing yard work.  The 
examiner diagnosed a herniated nucleus pulposus (HLP).  

In March 1996, the veteran was afforded a VA examination.  
The veteran indicated that his spine problems began in 1969 
when he hit his low back on the corner of a tool box.  The 
veteran provided that he experienced significant pain and 
noted a "knot" that persisted for weeks or months.  The 
veteran stated that he had intermittent recurrence of the 
"knot" which felt like a severe spasm.  The veteran 
contended that in 1993 he had such a severe episode that he 
could not remove himself from a chair.  Since that time, he 
reported feeling improvement, but noted persistent recurrence 
of the "knot" and spasms during certain activities.  An X-
ray examination was performed on the thoracic spine and 
lumbar spine.  The examiner's impression was a larger size of 
the right pedicle of the T8 vertebral body, and mild 
degenerative changes with narrowed L5-S1 disc.  The examiner 
recommended a bone scan for further evaluation.  The examiner 
did not offer an opinion as to whether the veteran's low back 
disorder was causally related to an in-service event or 
injury.  The issue of whether the veteran's low back disorder 
is causally related to the veteran's service should be 
further addressed before the Board takes action on the 
veteran's claim.  Therefore, another VA examination is 
necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his low back disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the low 
back disorder is etiologically related 
to the veteran's service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a new 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disorder.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




